Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, claims 1-7 drawn to an inflatable packaging structure in the reply filed on 10/23/22 is acknowledged. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/22.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed subject matter that was not described in the specification in such a way as to show possession of the claimed invention by the applicant is the subject matter of claim 1. 
In particular the “configured to attach…” and “configured to form…” terminology employed in the last paragraph of claim 1 encompasses structure in which the claimed sealing edges are not yet attached and do not yet form the inflatable packaging structure to which claim 1 is ostensibly directed. An inflatable packaging structure in which the sealing edges are not attached and that is not yet formed does not appear to be described in the application as originally filed. The examiner notes that it is the precursor for forming an inflatable packaging structure that has the sealing edges unattached and that is configured to form the inflatable packaging structure upon attachment of the sealing edges to one another.
Additionally, the claim term sealing edges is not well described in the application specification and adds to the issue described above, since in portions of the specification it appears to refer to unattached but aligned and engaged edges of the precursor that are intended to be sealed to one another, and in other portions of the specification the term refers to such edges in the inflatable packaging structure after they have been sealed to one another. Compare the term sealing edge as described in specification page 8 last 3 lines through page 9 lines 1-2 with the term sealing edge as described in specification page 11 third paragraph, for example only. Thus, not only are the terms sealing edge and sealing edges used ambiguously in the specification, but the edges in question once sealed, would not appear to be sealing edges at all. See, for example, applicant’s use of the term sealed edge in specification page 9 fourth full paragraph to refer to the structure after sealing, something that is clear and non-ambiguous given what sealing edges were first used in the specification to describe. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the portions thereof discussed above cannot be adequately interpreted based upon their inadequate description as also discussed above. Thus, the product that is claimed in claim 1 cannot be adequately determined, and the structure to which the term sealing edges refers is not clear.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2015/0144520). Initially and for purposes of this comparison of the claims with the prior art, the examiner presumes that the inflatable packaging structure to which the claims are directed has sealed edges as described in portions of the specification and as is shown in figures beginning with Figure 6.
Thus, Liao discloses most of the features of the claims as should be evident from Figs 1-4. Fig 4 shows at least 4 faces of an inflatable packaging structure, including 4 faces formed from side portions 11 that form the rectangular parallelepiped shown in the drawings and a fifth face formed by the entire bottom of the parallelepiped or portions thereof such as a supporting portion 13 or one of the bottom portions 15. The claimed sealing edges can be 21 in Fig 4 and its opposite at the other end of the figure. The sealing edges can also be formed by one or more of the clasp points 40 as shown in Fig 5. 
What Liao may not disclose is that valves 19 that communicate with an air supply line as shown in Fig 1 are specifically one-way check valves. On the other hand the use of one-way check valves in  structures in the prior art that are similar to that shown in Liao is conventional. Therefore, it would have been obvious to provide for the valves in Liao to be one way check valves for the purpose of providing a more economical or better performing construction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736